Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney James A. Harrison on November 9, 2021.  Original Claim 19, should be amended to depend from original Claim 16, as recited in the amendment of September 2, 2021.  The original Claim 19 (renumbered as 15) should be recited as follows (noting that Claim 16 has also been renumbered as Claim 13): 
“The non-transitory computer-readable storage medium of claim 16 …”

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Upon receipt of the internally filed printer rush on October 15, 2020, Examiner conducted an interview with Applicant’s attorney on November 9, 2021, the substance of which is summarized in the attached PTO-413/413b interview summary.  The parties agreed that the dependency of original Claim 19 (which has been renumbered as Claim 15) should be changed from original canceled Claim 18 to original independent Claim 16 (renumbered as Claim 13) via this Examiner’s Amendment.  
Therefore, Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, 19 and 21-29 have again been allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454